Lundberg Stratton, J.,
dissenting. Because the uncontroverted facts in this case, construed most strongly in Texler’s favor, support the court of appeals’ finding that the trial court should have granted a directed verdict or judgment notwithstanding the verdict in favor of appellee, I respectfully dissent.
The record at trial established that Texler worked in the same shopping complex as D.O. Summers Cleaners and frequently walked past the business. Texler knew that D.O. Summers often propped open its side door with an object. Texler admitted that, on the day of her fall, she saw the door propped open. Dorothy Rule, walking next to Texler, testified that she saw the bucket about forty feet away. The bucket was obvious. Texler does not recall any obstructions to her vision and she admits she would have seen the bucket had she looked.
The majority articulates the issue as whether “a reasonably prudent person would have anticipated that an injury would result from walking normally on that sidewalk.” The majority concludes that there was adequate evidence in the record to support the jury’s finding that Texler was using the proper amount of care to avoid the bucket. However, a reasonably prudent person who should have seen a five-gallon bucket in plain view being used to prop open a large metal door has a duty to exercise due care to avoid the bucket. The law requires that if a pedestrian sees a’hazard on the sidewalk, he or she has a duty to avoid it. Grossnickle v. Germantown (1965), 3 Ohio St.2d 96, 32 O.O.2d 65, 209 N.E.2d 442. If it is clearly discernible from a reasonable distance, a person’s failure to see and avoid it constitutes negligence. Griffin v. Cincinnati (1954), 162 Ohio St. 232, 55 O.O. 118, 123 N.E.2d 11.
Texler had a duty to discover and protect herself from an open and obvious hazard on the sidewalk. Raflo v. Losantiville Country Club (1973), 34 Ohio St.2d *6831, 63 O.O.2d 1, 295 N.E.2d 202; Sidle v. Humphrey (1968), 13 Ohio St.2d 45, 42 O.O.2d 96, 233 N.E.2d 589. Texler’s failure to avoid the bucket because she did not look down at the sidewalk was no excuse, particularly when she admitted that she saw the door propped open when approaching and would have seen the bucket had she looked down. Raflo; Jeswald v. Hutt (1968), 15 Ohio St.2d 224, 44 O.O.2d 196, 239 N.E.2d 37. Consequently, Texler’s injury was foreseeable and was the natural and probable consequence of her failure to exercise due care to avoid a discernible hazard on the sidewalk. Jeffers v. Olexo (1989), 43 Ohio St.3d 140, 143, 539 N.E.2d 614, 617.
Property owners and shopkeepers frequently place obstacles in the path of pedestrians — a display of sale items in a grocery aisle; a mop, bucket and sign warning “wet floor”; or a grocery cart or empty box in the middle of an aisle. Individuals also leave objects in the path of pedestrians — a broom, suitcase, briefcase, or open door. We expect that something obvious and apparent will be seen and avoided by a reasonably prudent person who walks by. Any negligence attributable to placing an object, open and obvious, in the path of another could not exceed the negligence of a pedestrian who should have seen the object yet does not exercise due care to avoid colliding with it. The majority’s opinion creates a dangerous precedent, which, in effect, alleviates a pedestrian’s responsibility for exercising due care.
Consequently, I would affirm the judgment of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.